Opinion by
Johnson, J.
At the trial counsel for the Government recommended that allowances be made in accordance with the amended memorandum of the .collector. An examination of said memorandum showed that since May 1948 the collector’s office had been passing drums containing metallic cobalt granules free of duty as one-time shippers, and as the drums in question are of the kind mentioned, the collector would not object to a stipulation being entered into to the effect that they are one-time shippers. In view of the evidence presented the claim of the plaintiff was sustained.